Samsung - Hardin Settlement Spoliation Warning
                       Case 3:18-cv-02300-WHA Document 256-4 Filed 10/26/20 Page 1 of 1

         Subject: Samsung ‐ Hardin Se lement Spolia on Warning
         From: psr <psr@rothsteinforjus ce.com>
         Date: 10/23/2020, 3:40 PM
         To: mmueller@hunton.com, twaskom@hunton.com
         CC: Alexander <kyla.tm@rothsteinforjus ce.com>

         SPOLIATION WARNING

         Mike and Tom:

         As Class Counsel, I demand that all documentation that currently exists (through and
         including today) and which relates to any implementation of the Hardin Settlement be
         preserved. Documentation may include communications with Samsung’s authorized service
         centers in California, any changes on GSPN related to the Affected Models, training or
         communications to any Samsung customer service representatives (including representatives
         available through 1‐800‐SAMSUNG), notes and records of calls made to 1‐800‐SAMSUNG or any
         other Samsung representative regarding the Affected Models. These documents will indicate
         whether or not Samsung has been or is in compliance with the Second Amended Settlement
         Agreement [Dkt. 226‐2], Final Approval Order and Judgment.

         Should Samsung's counsel wish to contact Class Counsel with respect to the scope and
         duration of this demand, please contact the sender and all copied parties via email or
         letter.


         Sincerely,
         Paul

         The information contained in this electronic transmission (e‐mail) is private and
         confidential and is the property of the Law Office of Paul S. Rothstein. The information
         contained herein is privileged and is intended only for the use of the individual(s) or an
         entity named above. If you are not the intended recipient, be advised that any unauthorized
         disclosure, copying, distribution or the taking of any action in reliance on the contents
         of this (e‐mail) electronically transmitted information is strictly prohibited. If you have
         received this (e‐mail) electronic transmission in error, please immediately notify us by
         telephone and delete the e‐mail from your computer. You may contact the Law Office of Paul
         S. Rothstein at (352) 376‐7650 (Gainesville, FL).




1 of 1                                                                                    10/26/2020, 11:16 AM
